UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6846



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROLAND C. BRASWELL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.    Terrence W. Boyle, Chief
District Judge. (CR-92-101-BO, CA-96-847-5-BO)


Submitted:   May 19, 1998                  Decided:   June 18, 1998


Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roland C. Braswell, Appellant Pro Se. Fenita Talore Morris, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roland C. Braswell seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C.A. § 2255 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Braswell, Nos. CR-

92-101-BO; CA-96-847-5-BO (E.D.N.C. June 5, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2